Case 3:21-cv-00184-BRW-ERE Document 3 Filed 09/07/21 Page 1of4

AO 240 (Rev. 07/10) Application to Proceed in District Court Without Prepaying Fees or Costs (Short Form) U.S, DISTRICT COURT

 

UNITED STATES DISTRICT COURT SEP 07 2021

for there: FIVED

HR

Eastern District: OE Arkansas?! Sat

Dwtl CEilork 260 BEP - -1 A % 38

Plaintiff/Petitioner

- Mats xthetie Mia") cilAetonNo

Defendant/Respondent

 

APPLICATION TO PROCEED IN DISTRICT COURT WITHOUT PREPAYING FEES OR COSTS
(Short Form)

I am a plaintiff or petitioner in this case and declare that 1 am unable to pay the costs of these proceedings and
that I am entitled to the relief requested.

In support of this application, I answer the following questions under penalty of perjury:

1 If incarcerated. I am being held at: So. CA.

If employed there, or have an account in the institution, I have attach Vio this document a statement certified by the
appropriate institutional officer showing all receipts, expenditures, and balances during the last six months for any
institutional account in my name. I am also submitting a similar statement from any other institution where I was
incarcerated during the last six months.

 

 

 

2. Ifnot incarcerated. If 1am employed, my employer’s name and address are:

CO
My gross pay or wages are: $ OF x "4 ,and my take-home pay or wages are: $ Osx per

(specify pay period)

 

3. Other Income. In the past 12 months, I have received income from the following sources (check all that apply):

(a) Business, profession, or other self-employment O Yes No
(b) Rent payments, interest, or dividends. O Yes

(c) Pension, annuity, or life insurance payments O Yes No
(d) Disability, or worker’s compensation payments O Yes oO
(e) Gifts, or inheritances 0 Yes No
(f) Any other sources O Yes No

If you answered “Yes” to any question above, describe below or on separate pages each source of money and

state the ¢ amount that you Us (folk y" expect to receive in the future.
Case 3:21-cv-00184-BRW-ERE Document3 Filed 09/07/21 Page 2 of 4

AO 240 Rev. 07/10) Application to Proceed m District Court Without Prepaying Fees or Costs (Short Form)

 

4. Amount of money that I have in cash or in a checking or savings account: $ os .

5. Any automobile, real estate, stock, bond, security, trust, jewelry, art work, or other financial instrument or
thing of value that I own including Ay item-pf value held in someone else’s name (describe the property and its approximate

value): HO YYO Ont [SOO

Trace! Teulo~ 008 {LM jhe on

6. Any housing, transportation, utilities, or loan payments, or other regular monthly expenses (describe and provide

the amount of the moythly expense): be

7. Names (or, if under 18, initials only) of all persons who are dependent on me for support, my relationship
with each person, and how much I contribute to their support:

8. b> debts or nancia i ations (describe the amounts Ow SA and to whom they are Payal able):

DOO Pb BO

Declaration: I declare under penalty of perjury that the above information is true .and understand that a false
statement may result in a dismissal of my claims.

oe 2 OI

ipplicant's signature

Dew. 6 \\ne _

Printed name

 
Case 3:21-cv-00184-BRW-ERE Document3 Filed 09/07/21 Page 3 of 4

CALCULATION OF INITIAL PAYMENT OF FILING FEE

(To be Completed by the Institution of Incarceration)

poammir: A MY (KE Cellar

ADCNUMBER: -

 

FEDERAL COURT CASE NUMBER (IF KNOWN):

Total deposits for last six (6) months: $ C 2k
| | C0

Average monthly deposit (total deposits divided by 6): $

Total balances for last six (6) months: $_( > oS

Average monthly balance: $

 

(Total balances divided by 6)

J CO
Current account balance: $
Initial payment of filing fee as of : $

(The greater of the average monthly deposit
Or the average monthly balance x .20)

DATE: ~ “AL AUTHORIZED OFFICIAL

(NO FILING FEE SHALL BE IN EXCESS OF
$350.00 FOR A CIVIL LAWSUIT
OR
$505.00 FOR AN APPEAL)

 
Case 3:21-cv-00184-BRW-ERE Document 3 Filed 09/07/21 Page 4 of 4

CERTIFICATE
(Prisoner Accounts Only)
(To be Completed by the Institution of Incarceration)

CO
I certify that the applicant named herein has the sum of $_¢ 2 AT on account to his/her

credit at the

 

institution where he is confined..

I further certify that the applicant likewise has the following securities to his/her credit according

OC
tothe records of said institution: OZ Lu Li)

 

I further certify that during the past six months the applicant’s average balance was

§ OR .

 

Date Signature of Authorized Officer of Institution
